                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


AFFINITY LIVING GROUP, LLC,             )
and CHARLES E. TREFZGER, JR.,           )
                                        )
                    Plaintiffs,         )
       v.                               )             1:18-CV-35
                                        )
STARSTONE SPECIALTY                     )
INSURANCE COMPANY, and                  )
HOMELAND INSURANCE                      )
COMPANY OF NEW YORK                     )
                                        )
                    Defendants.         )


                                    JUDGMENT

      This matter is before the Court on the Plaintiffs’ Motion for Partial Summary

Judgment, Doc. 29, Defendant Homeland Insurance Company of New York’s Motion for

Judgment on the Pleadings, Doc. 30, and Defendant StarStone Specialty Insurance

Company’s Motion for Judgment on the Pleadings, Doc. 27, all motions were directed at

Claims I and II contained in Plaintiffs’ Second Amended Complaint. Doc. 11.

      The Court entered Memorandum Opinion and Orders granting Defendant

Homeland Insurance Company of New York’s Motion for Judgment on the Pleadings and

denying Plaintiffs’ Motion for Partial Summary Judgment regarding its claims against

Defendant Homeland Insurance Company of New York, Doc. 46; and granting

Defendant StarStone Specialty Company’s Motion for Judgment on the Pleadings and

denying Plaintiffs’ Motion for Partial Summary Judgment regarding its claims, contained

in Claim I and II, against Defendant StarStone Specialty Company. Doc. 47. This Court




      Case 1:18-cv-00035-CCE-JEP Document 49 Filed 10/17/18 Page 1 of 3
has found that there is no coverage under policies of insurance issued by Defendants

Homeland Insurance Company of New York and StarStone Specialty Insurance

Company for, and no corresponding duty to defend, Plaintiffs in the underlying lawsuit

filed by Stephen Gugenheim.

       IT IS THEREFORE ORDERED AND ADJUDGED that the Plaintiffs’ Motion

for Partial Summary Judgment, Doc. 29, is DENIED, the Defendant Homeland Insurance

Company’s Motion for Judgment on the Pleadings, Doc. 30, is GRANTED, the

Defendant StarStone Specialty Insurance Company’s Motion for Judgment on the

Pleadings, Doc. 27, is GRANTED, and the court hereby DECLARES and rules that

there is no coverage under the policies of insurance issued by Defendants Homeland

Insurance Company of New York and StarStone Specialty Insurance Company for, and

no corresponding duty to defend, the lawsuit filed against the Plaintiffs by the United

States of America and the State of North Carolina, ex rel. Stephen Gugenheim, Civil

Action No. 5:16-cv-410, pending in the United States District Court for the Eastern

District of North Carolina; and that Defendants Homeland Insurance Company of New

York and StarStone Specialty Insurance Company did not breach their contracts with the

Plaintiffs when they denied coverage in this case. Judgment is therefore entered in favor

of Defendant Homeland Insurance Company of New York and Defendant StarStone

Specialty Insurance Company on Claims I and II of the Second Amended Complaint.

Costs to be taxed against the Plaintiffs.




                                             2



      Case 1:18-cv-00035-CCE-JEP Document 49 Filed 10/17/18 Page 2 of 3
      As this Judgment terminates all claims against Defendant Homeland Insurance

Company of New York, Defendant Homeland Insurance Company of New York is

dismissed from this case with prejudice.

      This the 17th day of October, 2018.




                                            UNITED STATES DISTRICT JUDGE




                                             3



      Case 1:18-cv-00035-CCE-JEP Document 49 Filed 10/17/18 Page 3 of 3
